Dissenting Opinion by
Montgomery, J.:
I respectfully dissent and would affirm the judgment.
This case involves the interpretation of a written contract. In consideration of the release of his property from a sewer lien, appellant agreed to pay a sum equal to the amount of same “in the event he connects to said sewer at any time in the future for the use of any part of his land.” Such a connection'was in fact made for the benefit of his land. Although the connection was indirectly made through an intervening sewer, nevertheless, the sewer for which the lien was filed had to be used to carry away the sewage emanating from part of appellant’s land. I think this satisfied the requirement of the contract, rendering appellant liable for the payment.
Wright, J., joins in this dissenting opinion.